—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of .an order of the Supreme Court, Kings County (Vinik, J.), dated January 31, 1997, as denied her motion to vacate the respondents’ notice to take a further deposition of the plaintiff based upon new injuries alleged in her amended verified bill of particulars, and granted that branch of the respondents’ cross motion which was to compel the plaintiff to appear at the further deposition based upon the alleged new injuries.
Ordered that the order is affirmed insofar as appealed from, with costs; and it is further,
Ordered that the plaintiff is directed to submit to a further deposition at a time and place to be specified in a written notice of at least 10 days to be given by the respondents or at such other time and place ás the parties shall agree.
*829The Supreme Court properly ordered the plaintiff to submit to a further deposition, as her amendment to her verified bill of particulars alleged new injuries (see, Moore v Wheels, Inc., 160 AD2d 493; Germana v Chase Manhattan Bank, 124 AD2d 500, 501). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.